Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
   DETAILED ACTION
Priority
This application is a DIV of  16/755,427 04/10/2020, is acknowledged. 
Status of Claims
Claims 49-68 are currently pending in the application. Claims 1-48 were previously canceled.
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 06/21/2022, which has been entered in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 49-66 are rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The expressions a method of treating “cancer” (claim 49, line 2, page 2, and all other occurrences), “immunologic disorders” (claim 49, line 2, page 2, and all other occurrences), “autoimmune disorders” (claim 49, line 2, page 2, and all other occurrences), “neurodegenerative diseases and disorders”  (claim 49, line 2, page 2, and all other occurrences), and “inflammatory disorders” (claim 49, line 3, page 2, and all other occurrences), which broaden the enabling disclosure because it is unclear what kind of “cancer”, “immunologic disorders”, “autoimmune disorders”, “neurodegenerative diseases and disorders” and “inflammatory disorders” the Applicant is intending to encompass with these broad expressions and/or how all the different kinds of “cancer”, “immunologic disorders”, “autoimmune disorders”, “neurodegenerative diseases and disorders ” and “inflammatory disorders” are caused by and/or associated with the peptidomimetic proteasome inhibitors activity. Therefore, the specification fails to provide sufficient support to treat any “cancer” (such as, ovarian cancer, breast cancer, pancreatic cancer, colon cancer, lunch cancer, bone cancer, prostate cancer, renal cancer etc.), “immunologic disorders”, “autoimmune disorders”, “neurodegenerative diseases and disorders” and “inflammatory disorders” as claimed in the application. The type or mode of action and functionality of treatable “cancer”, “immunologic disorders”, “autoimmune disorders”, “neurodegenerative diseases and disorders” and “inflammatory disorders” are not defined in the claims or anywhere in the specification so as to ascertain the metes and bounds of the claimed subject matter. 
	The recitations of method for treating a “cancer”, “immunologic disorders”, “autoimmune disorders”, “neurodegenerative diseases and disorders” and “inflammatory disorders”, which are not described in such a way as to satisfy the statutory requirements within the purview of 35 U.S.C. § 112 first paragraph because the specification does not provide essential description to carry out the invention and thus lacks enablement as well. As stated in the MPEP 2164.01 (a), there are many factors [1) The nature of the invention, 2) The state of the prior art, 3) The level of ordinary skill in the art, 4) The level of predictability in the art, 5) The amount of direction and guidance provided by the inventor, 6) The existence of working examples, 7) The breadth of the claims, and 8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (In re Wands, 8 USPQ 2d 1400, 1404 (CAFC, 1988)] to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. Therefore, it is not likely that a single compound would be predicted to be able to prevent, delay or treat the progression of any or diverse clinical conditions associated with “cancer”, “immunologic disorders”, “autoimmune disorders”, “neurodegenerative diseases and disorders” and “inflammatory disorders”. Based on the unpredictable nature of the invention and state of the prior art and the extreme breadth of the claims, one skilled in the art could not perform the claimed methods of use without undue experimentation, see In re Armbruster 185 USPQ 152 CCPA 1975. Thus, the specification fails to provide sufficient support of the broad use of the method claims 49-66 and to treat all kinds of “cancer”, “immunologic disorders”, “autoimmune disorders”, “neurodegenerative diseases and disorders” and “inflammatory disorders” as claimed in the instant application. Therefore, it is suggested to amend the claims within the context and scope of the claims [such as, deleting broad expressions “cancer”, “immunologic disorders”, “autoimmune disorders”, “neurodegenerative diseases and disorders” and “inflammatory disorders”  and / or limiting specific “cancer”, “immunologic disorders”, “autoimmune disorders”, “neurodegenerative diseases and disorders” and “inflammatory disorders” etc. (e.g., incorporating diseases or disorders as recited in claims 61, 63, 64, 65 and 66 into claim 49)], that actually contemplated in the specification and that have sufficient support) in order to overcome the rejection. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626